DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Provisional App. No. 62/831,349 filed April 9, 2019. 

Status of Claims
Claims 1-6, filed May 4, 2020 are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant's lack of an Information Disclosure Statement submission.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein the fluid secreted above is delivered to the mouth”, ln 20 should read --wherein the fluid secreted is delivered to the mouth --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardach et al. (U.S. Pub. No. 2007/0048347; hereinafter: “Bardach”.)
Regarding Claim 1, Bardach discloses an intra oral wearable device for delivering fluids, the wearable device comprising: a central body (116; Fig. 5) adapted to be positioned in a mouth of a user (¶¶ 0032-0033), the central body having: a top layer ( “inner surface” A, Fig. A annotated below; ¶ 0032); a bottom layer (“outer surface” B, Fig. A annotated below; ¶ 0032) comprising a plurality of holes; and a fluid housing (134, 136; Fig. 5-6) enclosed between the top layer and the bottom layer (Fig. 5, 6; ¶¶ 0032-0033), the fluid housing containing a fluid (“beneficial agent”; ¶¶ 0032-0034, 0043-0045); one or more tentacles connected at a periphery of the central body (flat wing extends from 102A to 116; Fig. 5-6; ¶¶ 0032-0033); and one or more inserts (“inserts”; ¶ 0033) adapted to be inserted over the one or more tentacles to improve adherence and comfort (¶ 0033); wherein the one or more inserts and the one or more tentacles are configured to be clamped to an upper jaw of the mouth of the user and secure the central body therein (¶¶ 0025, 0032); wherein after positioning the central body in the mouth, the top layer is proximal to a palate inside the mouth and the bottom layer is proximal to a tongue of the user (¶ 0032); wherein the bottom layer is adapted to be pressed by the tongue that consequently squeezes the fluid housing to secrete the fluid stored therein (¶ 0032); wherein the fluid secreted above is delivered to the mouth of the user through the plurality of holes in the bottom layer (¶ 0032).

    PNG
    media_image1.png
    319
    489
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 6 of Bardach.
Regarding Claim 2, Bardach discloses the intra oral wearable device for delivering fluids wherein the central body and the tentacles are an integral unit (Fig. 5; ¶ 0013).
Regarding Claim 4, Bardach discloses the intra oral wearable device for delivering fluids wherein the fluid is selected from one of nutraceutical fluids, pharmaceutical fluids, re-hydration liquids or gels, and nutritional liquids (¶¶ 0032, 0043-0056; Examiner: Bardach discloses the fluid delivered as a beneficial agent e.g. hydro-gel among others).

Regarding Claim 5, Bardach discloses a method for delivering fluids intra orally comprising the steps of: positioning a central body (116; Fig. 5) of a wearable device (100; Fig. 5-6) in a mouth of a user by clamping one or more tentacles (flat wing extends from 102A to 116; Fig. 5-6; ¶¶ 0032-0033) to an upper jaw of teeth (¶¶ 0025, 0032);  pressing a bottom layer (“outer surface” B, Fig. A annotated above; ¶ 0032) of the central body by a tongue and consequently squeezing a fluid housing (134, 136; Fig. 5-6) to secrete a fluid (“beneficial agent”; ¶¶ 0032-0034, 0043-0045) stored therein (0032); delivering the fluid secreted to the mouth of the user through a plurality of holes (132; Fig. 5-6) in the bottom layer (¶ 0032).
Regarding Claim 6, Bardach discloses the intra oral wearable device for delivering fluids wherein the fluid is selected from one of nutraceutical fluids, pharmaceutical fluids, re-hydration liquids or gels, and nutritional liquids (¶¶ 0032, 0043-0056; Examiner: Bardach discloses the fluid delivered as a beneficial agent e.g. hydro-gel among others).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bardach as applied to claim 1 above, and further in view of Simons et al. (U.S. Pub. No. 2013/0319079; hereinafter: “Simons”).
Regarding Claim 3, Bardach discloses the intra oral wearable device for delivering fluids, shown above. 
Bardach disclose not explicitly disclose the intra oral wearable device for delivering fluids wherein the central body, the one or more tentacles and the one or more inserts are made of silicone.
Simons teaches a device comprising a central body (2; Fig. 1-2), the one or more tentacles (3; Fig. 1-2) and the one or more inserts (4; Fig. 1-2) being made of silicone (¶¶ 0017, 0024, 0034) for the purpose of forming the device elements from an elastically resistant material that can be repeatedly sterilized (¶¶ 0017, 0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the central body, the one or more tentacles and the one or more inserts of Bardach to be formed from silicone as taught by Simons for the purpose of forming the central body, the one or more tentacles and the one or more inserts from an elastically resistant material that can be repeatedly sterilized (See Simons: ¶¶ 0017, 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sirjani et al. (U.S. Pub. No. 2012/0231412) discloses an oral appliance for medical treatment (Fig. 1), which has not yet been claimed. 
Tucker (U.S. Pub. No. 2016/0256762) discloses an oral medical treatment device (Fig. 1-6), which has not yet been claimed.
Hawkins (U.S. Pub. No. 2013/0087157) discloses a supplement dispensing oral device (Fig. 1-9), which has not yet been claimed.
Garay et al. (U.S. Patent No. 5,194,003) discloses a device for delivering beneficial agents orally, which has not yet been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785